DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 03, 2021.  In virtue of this amendment:
Claim 13 is cancelled; and thus,
Claims 1-12 and 14-18 are now pending in the instant application.
Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An antenna comprising … “an antenna electrode electrically connected to the film transmission line and disposed under a lower surface of the dielectric layer, wherein a signal loss level (S21) defined as an Equation 1 of the film transmission line is -1.5 dB or more at a frequency in a range from 20 GHz to 30 GHz, wherein the Equation 1 is as following: 21(dB) = 10 x Log(Output power/Input power)”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-12 are allowed as being dependent on claim 1).
An image display device, comprising … “an electrode line on an upper surface of the dielectric layer, wherein the antenna and the film transmission line are physically spaced apart from each other with the display panel interposed therebetween; and a signal loss level (S21) defined as an Equation 1 of the film transmission line is -1.5 dB or more at a frequency in a range from 20 GHz to 30 GHz, wherein the Equation 1 is as following: 21(dB) = 10 x Log(Output power/Input power)”, in combination with the remaining claimed limitations as claimed in independent claim 14 (claims 15-18 are allowed as being dependent on claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Dempsey et al. – US 5,563,616
Prior art Kanno – US 2004/0174228
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 23, 2022